     Case 3:18-cr-00165-K Document 47 Filed 05/06/20     Page 1 of 1 PageID 214



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
V.                                        §         No. 3:18-cr-165-K (01)
                                          §
NATALIE DENISE MINCEY,                    §
                                          §
              Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.   Defendant’s request for early release based on the COVID-

19 pandemic is DENIED.

        SO ORDERED.

        Signed May 6th, 2020.


                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
